December 8, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      CHARLES RICHARD PEREZ, Appellant

NO. 14-11-00645-CV                      V.

                         PRINCE METALS, L.L.C., Appellee
                             ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on February 15, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
CHARLES RICHARD PEREZ.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.